DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 23-46 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a first cardan joint which is placed between the drive shaft and the rotor; and a stator outlet flange which is arranged in a direction of flow behind the rotor, wherein the longitudinal axis runs through the stator outlet flange and the stator outlet flange comprises a flange connection plane that intersects the longitudinal axis and is not oriented vertically to the longitudinal axis.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 23; 
The prior art of record does not teach “a stator outlet flange which is arranged in a direction of flow behind the rotor, wherein the rotor is connected to the cardan joint by a shaft-hub connection which is arranged on a side of the stator inlet opening, wherein the rotor comprises a cavity that extends along the longitudinal axis, wherein a tensioning element extends through the cavity or which is accessible through the cavity, and wherein the tensioning element is selectively engaged with the shaft-hub 
The prior art of record does not teach “a stator outlet flange which is arranged in a direction of flow behind the rotor, wherein the first cardan joint is connected to a wobble shaft which is connected to a second cardan joint, wherein the second cardan joint is coupled with a hollow shaft, and wherein the hollow shaft is coupled with the drive motor by a shaft-hub connection, wherein a tensioning element extends through the hollow shaft or which is accessible through the hollow shaft, wherein said tensioning element is selectively connected to the shaft-hub connection on a side of the second cardan joint such that the tensioning element can connect or separate the shaft-hub connection.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 34.
The prior art of record does not teach “a first cardan joint which is placed between the drive shaft and the rotor; and a stator inlet flange which is arranged in a direction of flow in an area of or in front of the stator inlet opening, wherein the longitudinal axis runs through the stator inlet flange and the stator inlet flange comprises a flange connection plane that intersects the longitudinal axis and is not oriented vertically to the longitudinal axis.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 44.
The prior art of record does not teach “a rotor which extends along a longitudinal axis of the rotor from a drive end to a free end; a stator housing with an interior space which extends along the longitudinal axis from a stator inlet opening to a stator outlet 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746